Citation Nr: 1821580	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-11 044	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier than October 28, 2010 for a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Air Force from March 1967 to September 1970.

This appeal arises before the Board of Veterans' Appeals (Board) from an April 2011 rating decision in which the Department of Veteran Affairs (VA) Fort. Harrison, Montana, Regional Office (RO) granted entitlement to a TDIU, effective October 28, 2010.  In September 2016, the Board remanded the appeal for further development.


FINDING OF FACT

From March 10, 2010 to October 28, 2010, the evidence is in at least relative equipoise as to whether the Veteran's service-connected disabilities prevented him engaging in substantially gainful employment.


CONCLUSION OF LAW

From March 10, 2010 to October 28, 2010, the criteria for a TDIU, on an extraschedular basis, have been met.  38 U.S.C. §§ 1155, 5107, 7104 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU

The Veteran has asserted that the proper effective date of his TDIU is April 1, 2010, the first day of the month following his March 10, 2010 submission of a notice of disagreement stating that he was unemployable due to his service-connected PTSD.  The Veteran contends that his service-connected disabilities are responsible for his inability to maintain employment during this period.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2017).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2017).

For the Veteran to prevail on a claim for a TDIU, the sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether the Veteran is entitled to a TDIU, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16(a).

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(2) (2017).

An extraschedular total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements, but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b).  The United States Court of Appeals for Veterans Claims (Court) has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1)... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id.

The Board notes that the Veteran's TDIU was referred to the Director of Compensation and Pension Services on the issue of extraschedular rating.  The Board also notes that in September 2016, the RO issued a memorandum recommendation for a denial of an extraschedular TDIU rating prior to October 28, 2010.  In a February 2017 decision, the Director stated that he concurred with the RO recommendation and concluded that an extraschedular rating was not warranted.  However, pursuant to Wages v. McDonald, 27 Vet. App. 233, 236 (2015), nothing in the language of 38 C.F.R. § 4.16(b) purports to limit the Board's scope of review of the Director's decision and that the Board shall be the final authority on all benefits decisions under 38 U.S.C. § 7104(a).  As such, the Board will make its own determination regarding whether a TDIU on an extraschedular basis is warranted.

Prior to October 28, 2010, the Veteran was service-connected for the following: PTSD at 50 percent disabling from May 2009, tinnitus at 10 percent disabling from March 2007, bilateral hearing loss at a noncompensable rating, and scars at a noncompensable rating.  The Veteran's combined rating prior to October 28, 2010 was 60 percent disabling.

Turning to the evidence, the record indicates that the Veteran completed a college degree and was a registered nurse.  In an April 2008 VA examination, the Veteran indicated that he had previously worked as a nurse, as a manager at his wife's audiological clinic for nine years and for a trucking company for six years.  

In a third party correspondence received in July 2009, a letter from the Veteran's last employer from May 2005 indicated the Veteran's employment was terminated due to the Veteran's PTSD symptoms. 

In a January 2010 lay statement, the Veteran stated that his PTSD symptoms were not improving.  He stated that he has continuing and increased sleep deprivation.  He also stated that the medicines, while somewhat reducing his night dreams, made him feel half-embalmed, unmotivated, and chronically sleepy during the daytime.  The Veteran stated that his symptoms elicited no chance of obtaining and sustaining employment.

In a June 2010 lay statement, the Veteran stated that his doctors indicated that he would be a candidate for a VA in-patient program due to his PTSD. The Veteran also reaffirmed that he was not employable.

In August 2010, the Veteran sent a correspondence dated November 1995 that stated that he was resigning from his then employment due to his increased PTSD symptoms. 

In a September 2016 memorandum, the RO recommended that entitlement to a TDIU prior to October 28, 2010 on an extra-schedular basis be denied.  The RO explained that PTSD was increased to 70 percent based on the February 17, 2011 PTSD examination, and a TDIU awarded effective October 28, 2010 based on the date of the PTSD claim.  The RO stated that PTSD was diagnosed as severe and the Veteran was unemployed.  The RO noted that a review of the evidence, however, indicated that the stress and depression being experienced was due significantly to the problems with the economy.  The RO further explained that the Veteran had elected to leave his job some years prior and become self-employed in the construction industry.  The RO stated that the downturn in the economy made self-employment a problem.  The RO noted that, in addition, the Veteran's wife lost her employment.  The RO stated that the stress of these factors were impacting and causing depression.  

The RO went on to state that the Veteran had previously retrained as a registered nurse (RN) to take advantage of his military medic training, but found this line of work intolerable due to his military history involving death of soldiers and his helicopter crew.  The RO noted that self-employment in construction followed the work as a RN.  The RO concluded that it appeared that the grant of an increase to 70 percent and TDIU was less due to service-connected PTSD.  The RO stated that it appeared, more sympathetically, to have been based on depression generated by unemployment, and the worsening financial situation that resulted.  The RO went on to state that, prior to the 2011 PTSD VA Examination, the only evidence that supported the mental evaluation was the 2009 PTSD examination.  The RO noted that the 2009 PTSD examination diagnosed moderate severity.  The RO determined that although an increase to 70 percent for PTSD was granted, there is insufficient evidence to support an award of a TDIU prior to October 28, 2010.  Also, the schedular criteria was not met prior to October 28, 2010. 

In a February 2017 administrative review, the Director of Compensation Services (Director) also recommended that an extra-schedular TDIU prior to October 28, 2010 be denied.  The Director stated that according to the record, VA examinations showed PTSD with a global assessment of functioning (GAF) score of 55.  The Director also stated that functional impact on occupational activity was noted as reduced reliability and productivity.  The Director noted that the Veteran acknowledged that his un-sustained employment was due in part to economic conditions.  The Director also observed that hearing loss is objectively noted to be mild sloping to more severe with 90 and 94 of right and left speech discrimination.  The Director stated that "Based on the totality of evidence of record, extra-schedular entitlement to TDIU due solely to service-connected conditions, nor is there any evidence that the rating schedule has been shown to be impractical..., or that there is any collective impact."  The Director noted that VA examinations revealed that occupational activity is not precluded due to PTSD nor hearing loss.  The Director further observed that the Veteran has several non-service-connected disabilities, which have not been differentiated from service-connected conditions (Cathell v. Brown).  The Director determined that the preponderance of evidence was not in the Veteran's favor.  Therefore, since no service-connected disabilities are identified individually or collectively, as the sole reason for the Veteran's unemployability (Blackburn v. Brown), entitlement to extra-schedular TDIU is not warranted.

After review of the record, the Board finds that it is at least in equipoise that the Veteran's service-connected disabilities prevented him from engaging in substantially gainful employment, prior to October 28, 2010.  At the outset, the Board acknowledges the recommendations for denial; however, these recommendations are based on the multiple mental health diagnoses from the February 2011 examination.  The Board notes that the February 2011 medical examiner did not make a distinction between the Veteran's PTSD and his depression.  Therefore, there is no competent, credible evidence of record that these symptoms can be distinguished.  Thus, these recommendations hold little probative value.

The Veteran is competent to report an increase in symptoms.  The Veteran reported that, in the daytime, he felt half-embalmed, unmotivated, and chronically sleepy due to his symptoms and his medication.  The Veteran stated that his symptoms elicited no chance of obtaining and sustaining employment.  Given the Veteran's occupational history and the constraints noted above, the weight of the competent, probative evidence indicates that the Veteran as likely as not has been prevented from obtaining and retaining substantially gainful employment as a result of his service-connected disabilities.  As such, when considering the functional limitations with his increased symptoms from PTSD and work experience, reasonable doubt must be resolved in the Veteran's favor, and an award of TDIU, on an extraschedular basis, is warranted from March 10, 2010 to October 28, 2010.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an effective date of March 10, 2010, but no earlier, for a TDIU is granted.


____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


